DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.

3.	Claims 1, 10, 15, 25, 26, 30, 31, 42, 56, 61, 66, 86-90 and 92 are pending upon entry of amendment filed on 3/18/22.

4.	Applicant’s submission of IDS filed on 6/2/22 has been considered.

5. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1, 10, 15, 25, 26, 30, 31, 42, 56, 61, 66, 86-90 and 92 are allowed.  

IN light of Applicant’s response filed on 3/18/22, the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. Pat 8,795,669 or 8,779,094, of record) neither teach nor suggest presence of 6000 or less particles of >10um or 600 or less particles of >25um per 2.25ml as required by the currently amended claims. The diameters of particles taught by the ‘094 patent is between 10-100um with upto 5%of  volume (Fig 12-13).

Further, the reference disclosed in the IDS filed on 6/2/22 does not teach or suggest addition of N-methyl pyrrolidone in the antibody.  Although, the U.S.S.N 15/521/057 teaches addition of N-acetylarginine with antibody and the independent claim 66 of the instant application requires addition of N-acetylarginine of 150-155mM, no reference or the ‘057 publication teaches or suggests addition of N-methyl pyrrolidone in the antibody formulation which patentability of the instant application relies.

6.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 27, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644